682 S.E.2d 212 (2009)
Robert L. MORRIS as Personal Representative of the Estate of Maggie H. Morris, deceased; Robert L. Morris, Individually; Gary W. Morris, Individually; and Kenneth F. Morris, Individually
v.
Jean-Louise DIXON, an Attorney; and Dixon & Dixon Law Offices, PLLC.
No. 567P08.
Supreme Court of North Carolina.
August 27, 2009.
Marshall A. Gallop, Rocky Mount, for Jean-Louise Dixon.
*213 James A. Clark, Kitty Hawk, for Morris, et al.

ORDER
Upon consideration of the petition filed on the 30th of December 2008 by Defendant (Jean-Louise Dixon) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th of August 2009."